DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was considered by the examiner.
Drawings
The drawings filed on 1/15/2021 are acceptable for examination by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIDA (2016/0091849A1). 
Regarding claim 1, Nishida teaches a load controller comprising: a control device CNTRLR that is provided on an electric power supply path between a first terminal and a second terminal, and controls electric power supply to a load provided on the electric power supply path, the first terminal and the second terminal being coupled to an alternating-current electric power source; a switching device RL1 that is provided on the electric power supply path and is to be in an open state or a closed state; an arc suppression circuit RL2 that is to suppress discharge at the switching device, the arc suppression circuit RL2 being to be set to an enabled state or a limited state; and a control section that controls operation of the control device, operation of the switching device, and operation of the arc suppression circuit RL2, the control section varying the arc suppression circuit RL2 from the limited state to the enabled state after bringing the switching device into the closed state (figure 2, [0022, 0041]; the RL2 circuit with the Q2 switch is the arc suppression circuit).
Regarding claim 2, the control section further brings the arc suppression circuit into the limited state after bringing the switching device into the open state [0040; rendering RL2 off after turning off RL1].
Regarding claim 4, the switching device is brought into the open state or the closed state on a basis of a first control signal, the arc suppression circuit is brought into the enabled state or the limited state on a basis of a second control signal, and the control section includes a delay circuit, the control section generating the first control signal, the control section delaying the first control signal with use of the delay circuit and thereby generating the second control signal (the failure detection circuit is a delay circuit since it is performed before turning on RL2; [0041]).
Regarding claim 7, the control section brings the switching device into the closed state at a first timing, the control section causes the control device to stop the electric power supply to the load at a second timing after the first timing, and brings the arc suppression circuit into the enabled state at the second timing, and the control section brings the switching device into the open state at a third timing after the second timing [0047, 0036].
Regarding claim 18, Nishida teaches an image forming apparatus (figure 1) comprising: an image forming section that generates a developer image; a fixing .
Allowable Subject Matter
Claims 3, 5-6, and 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 3 recites the load controller according to claim 1, wherein the switching device is in the open state in a case where a first control signal has a first signal value, and is in the closed state in a case where the first control signal has a second signal value, the arc suppression circuit is in the limited state in a case where a second control signal has a third signal value, and is in the enabled state in a case where the second control signal has a fourth signal value, the control section generates the first control signal, and the control section generates the second control signal, the control section causing the second control signal to transition from the third signal value to the fourth signal value at a timing after a lapse of a predetermined time from a timing of transition of the first control signal from the first signal value to the second signal value, the control section causing the second control signal to transition from the fourth signal value to the third signal value at a timing after a lapse of the predetermined time from a timing of transition of the first control signal from the second signal value to the first signal value.  
Claim 5 recites the load controller according to claim 1, wherein the control section brings the switching device into the closed state in a first period, the control section causes the control device to intermittently cause the electric power supply to the load to be performed in a second period within the first 
Claim 6 recites the load controller according to claim 1, wherein the switching device is in the open state in a case where a first control signal has a first signal value, and is in the closed state in a case where the first control signal has a second signal value, the arc suppression circuit is in the limited state in a case where a second control signal has a third signal value, and is in the enabled state in a case where the second control signal has a fourth signal value, the control section generates a timing signal involving first transition and second transition, the first transition and the second transition being in directions opposite to each other, the control section generates the first control signal, the control section causing the first control signal to transition from the first signal value to the second signal value on a basis of the first transition of the timing signal, the control section causing the first control signal to transition from the second signal value to the first signal value at a timing after a lapse of a predetermined time from a transition timing of the second transition of the timing signal, and the control section generates the second control signal, the control section causing the second control signal to transition from the third 
Claim 8 recites the load controller according to claim 1, wherein the switching device is in the open state in a case where a first control signal has a first signal value, and is in the closed state in a case where the first control signal has a second signal value, the arc suppression circuit is in the limited state in a case where a second control signal has a third signal value, and is in the enabled state in a case where the second control signal has a fourth signal value, the control device stops the electric power supply to the load in a case where a third control signal has a fifth signal value, and causes the electric power supply to the load to be performed in a case where the third control signal has a sixth signal value, the control section generates the third control signal, the control section generates a timing signal involving first transition and second transition, the first transition and the second transition being in directions opposite to each other, the control section generates the first control signal, the control section causing the first control signal to transition from the first signal value to the second signal value on a basis of the first transition of the timing signal, the control section causing the first control signal to transition from the second signal value to the first signal value at a timing after a lapse of a predetermined time from a timing of 
Claim 9 recites the load controller according to claim 1, further comprising a direct-current detector that detects whether an electric power source signal supplied from the alternating-current electric power source is an alternating-current signal or a direct-current signal, wherein the control section controls the operation of the switching device and the operation of the arc suppression circuit on a basis of a result of detection performed by the direct-current detector.
Claim 10 recites the load controller according to claim 9, wherein the control section varies the arc suppression circuit from the limited state to the enabled state in a case where the direct-current detector detects that the electric power source signal is the direct-current signal after the control section brings the switching device into the closed state.
Claim 11 recites the load controller according to claim 10, wherein the control section brings the arc suppression circuit into the limited state after bringing the switching device into the open state.
Claim 12 recites the load controller according to claim 9, wherein the control section controls, after bringing the switching device into the closed state, the operation of the arc suppression circuit on a basis of a time elapsed from a detection timing, the detection timing being a timing at which the direct-current detector detects variation of the electric power source signal from the alternating-current signal to the direct-current signal.
Claim 13 recites the load controller according to claim 12, wherein the control section varies the arc suppression circuit from the limited state to the enabled state in a case where the direct-current detector continues to detect that the electric power source signal is the direct-current signal in a first period, the first period starting from the detection timing and having a predetermined time length.
Claim 14 recites the load controller according to claim 13, wherein the control section keeps the arc suppression circuit in the limited state in a case where the direct-current detector detects variation of the electric power source 
Claim 15 recites the load controller according to claim 13, wherein the control section varies the switching device from the closed state to the open state, and varies the arc suppression circuit from the enabled state to the limited state after varying the switching device from the closed state to the open state, in a case where the direct-current detector continues to detect that the electric power source signal is the direct-current signal in the first period and a second period, the second period being a period after the first period and having a predetermined time length.
Claim 16 recites the load controller according to claim 15, wherein the control section keeps the switching device in the closed state and varies the arc suppression circuit from the enabled state to the limited state, in a case where the direct-current detector detects variation of the electric power source signal from the direct-current signal to the alternating-current signal in the second period.
Claim 17 is allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakajima teaches an image forming device having a power supply controller.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                        

QG